Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,083,973. Although the claims at issue are not identical, they are not patentably distinct from each other because both claiming a similar vehicle apparatus including a central bell crank, rotate about a longitudinal axis, connected to a rotary actuator, via a rod, and a first crank bell connected to central bell crank, via a first link; wherein the first bell crank rotates about a pivot axis extending a cross a transverse axis of the vehicle.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 21, what is meant by “a method in a vehicle suspension apparatus”, to what “a method” the claim referred to? 
	Also, what is “and pivotally connecting as second end of said connecting rod to a rotary actuator”?  
	With respect to claim 29, it is unclear if “a pivot axis” of claim 21 is any different than claim 29.
	With respect to claim 36 the limitation "said vehicle " in line 1, there is insufficient antecedent basis for this limitation in the claim.
	With respect to claim 38, is the connection of the rod to the bell crank and rotary actuator is any different than already claimed in claim 21?
	With respect to claim 39 and 40, the limitation "said first wheel and said second wheel" in line 4, there is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 29, and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lohr et al US 2,167,245 (“Lohr”) or, in the alternative, under 35 U.S.C. 103 as obvious over Lohr in view of Irimajiri et al US 4,703,824 (“Irimajiri”).
	As per claim 21, Lohr discloses a method in a vehicle suspension apparatus (a method within car with body 12)(Figs. 1-4; 2:9 (page 1, right column)-3:51 (page 2, right column)), comprising: 
	pivotally mounting a central bell crank on a vehicle chassis, said central bell crank having a pivot axis extending laterally across a central longitudinal axis of said vehicle chassis, said central bell crank rotates about said pivot axis along a said central longitudinal axis of said vehicle chassis (pivotally mounting spindle 34 with arm 36; relative to a longitudinal axis of car/body 12)(Figs. 1 and 2; 2:42-51); 
	pivotally mounting a first bell crank on said vehicle chassis, said first bell crank having a pivot axis extending longitudinally across a transverse axis of said vehicle chassis, said first bell crank rotates about said pivot axis extending across said transverse axis of said vehicle chassis and along said transverse axis of said vehicle chassis; (mounting a first arm 30 (right arm) at a pivot axis, extending longitudinally across a transverse axis of the vehicle body/chassis 12)(Figs. 2 and 3; 2:42-52) 
	connecting a first end of a first link to said first bell crank and connecting a second end of said first link to said central bell crank (the central bell crank (34/36) is connected to first/right arm 30, via cross-link 32)(Fig. 2; 2:42-52); 
	and pivotally connecting a first end of a connecting rod to said central bell crank and pivotally connecting as second end of said connecting rod to a rotary actuator (spindle 34 includes a worm gear 40 to connect to a actuator, drum 44, via spindle 46 with spring 54)(Figs. 1, 2 and 4; 1:53-2:20; note the manipulation of the spring/drum to manipulate the operation of the central bell-crank (34/36) and first (right) arm).
	With respect to the examiner interpretations of Lohr’s bell cranks, the examiner construed the arm, lever, and etc. of Lohr as bell cranks, or equivalent to, according to applicant’s disclosure.
	In page 3:27+ of the specification, it states “The illustrative examples of the bell cranks (2) (6) or (10) shown in the Figures are not intended to preclude embodiments which incorporate similar or equivalent crank arms, crank levers, angled levers, suspension arms, or rocker arms, currently or prospectively available, and the fixed pivot or the moving pivots of the bell cranks (2) (6) or (10)”
	Accordingly, Lohr’s arms, spindle, and etc. are such moving parts that are translate actuating to manipulate the arms while the toy vehicle operates.
	However, if there is any doubt regarding such interpretations and in the hope of expedite prosecution, the examiner notes that the use of bell-cranks is well known in the field of vehicle apparatuses, as taught by Irimajiri (such as pitman arm (central bell crank) and knuckle arm/s 19)(Figs. 3 and 5; 2:13-62).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lohr’s with bell cranks (i.e. a central bell crank and a first bell crank) as taught by Irimajiri for the reason that a skilled artisan would have been motivated by Irimajiri’s suggestions to use such bell cranks that provide excellent turning characteristics (1:16+).  Such properties is much desire within Lohr as his device is design for steering.
	As per claim 29, further comprising: pivotally mounting a second bell crank on said vehicle chassis, said second bell crank having a pivot axis extending longitudinally across a transverse axis of said vehicle chassis (; (mounting a second arm 30 (left arm) at a pivot axis, extending longitudinally across a transverse axis of the vehicle body/chassis 12)(Figs. 2 and 3; 2:42-52), said second bell crank rotates about said pivot axis extending across said  transverse axis of said vehicle chassis and along said transverse axis of said vehicle chassis (Fig. 2 and 2:42+); and connecting a first end of a second link to said second bell crank and connecting a second end of said first link to said central bell crank (the central bell crank (34/36) is connected to second/left arm 30, via cross-link 32)(Fig. 2; 2:42-52).
	Once more, if there is any doubt regarding the examiner’s interpretations to Lohr’s bell-crank, as taught by Irimajiri the use of a bell crank would have been obvious (in this case a left/second bell crank) for the same reasons discussed above with respect to claim 21.  
	As per claim 38, Lohr discloses further comprising operatively interconnecting said central bell crank to said rotary actuator via said connecting (rod spindle 34 includes a worm gear 40 to connect to a actuator, drum 44, via spindle 46 with spring 54)(Figs. 1, 2 and 4; 1:53-2:20; note the manipulation of the spring/drum to manipulate the operation of the central bell-crank (34/36)).  
	As per claims 39, 40, with respect to further comprising: generating a pull force in said operative interconnection between said central bell crank and said rotary actuator; and causing said first wheel and said second wheel to dependently move downward (claim 39), further comprising: generating a push force from in said operative interconnection between said central bell crank and said rotary actuator; and causing said first wheel and said second wheel to dependently move upward (claim 40), such “force” means are construed as “forces” as an effect/result/ outcome of the structure of the suspension means, according to applicant’s specification.
	Accordingly, the examiner takes the position that the prior art is fully configure to includes such “forces” as claimed, since the prior art device include all the structure as claimed.  Thus, the rotary actuator connecting between the bell-cranks-wheels of Lohr device as set forth above, is fully capable for such.
	In that regard, as it has been held while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohr (or Lohr- Irimajiri) as applied to claim 21 above, and further in view of Applicant Admitted Prior Art (“AAPA”).
	As per claim 22, Lohr is not specific regarding wherein said rotary actuator comprises a servo motor.  
	However, AAPA discloses that a servo motor is well known in 4:6+ (a servo motor suitable for use in embodiments can be a Redcat Racing Hexfly HX 15s 200 oz waterproof high torque metal gear servo available from Redcat Racing, 3145 East Washington Street, Phoenix, Arizona 85034.)
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lohr’s actuator as a servo motor as taught by AAPA for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a vehicle mechanism that is manipulated by ready available and reliable motor means to control the operation of the vehicle.
	In addition, Lohr’s utilizes “manually, drum-spring” actuator, and modifying such means with well-known more modern actuator means, as a servo motor, would have been obvious as had held where the only difference between a prior art product and a claimed product is the use of modern electronics, the Federal Circuit found that “[a]ccomodating a prior art mechanical device that accomplishes that goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children’s learning devices. Applying modern electronics to older mechanical devices has been commonplace in recent years” Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d1157, 82 USPQ2d 1687 (Fed. Cir. 2007).   
Claim(s) 23-28 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohr (or Lohr- Irimajiri) as applied to claim 21 above, and further in view of Zadok US 6,719,313 (“Zadok”).
	As per claim 23, Lohr is not specific regarding further comprising connecting a first member mount of a first adjustable-length member to said first bell crank.  
	However, the use of such means within a vehicle apparatus is well known as taught by Zadok (such as bell cranks 24/26 with a first member mount of a first adjustable-length member (compression spring 18 assembly)(Figs. 1 and 2; 4:26-5:62).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lohr’s a first member mount of a first adjustable-length member to said first bell crank as taught by Zadok for the reason that a skilled artisan would have been motivated combining prior art elements according to known methods to yield predictable results utilizing known means to provide superior traveling of the vehicle about any surface, terrain, and etc. as suggested by Zadok.
	Note for example, 5:46-59” As will be appreciated, compression springs increase in resistance with increasing displacement. Therefore, the greater displacement of the spring on the left increases the lift or support by that spring on the vehicle body. Simultaneously the extension of the spring on the right reduces the lift or support by that spring and simultaneously allows the right side of the body to remain in place or drop down thus reducing the roll of the body to the left. This results in a counteraction of the tendency of the vehicle to roll and thereby maintains the vehicle body or chassis substantially level as the vehicle goes through a turn. The response of the suspension to bumps or obstacles and depressions in the roadway is similar and maintains the vehicle body in a level condition.”
	As per claim 24, with respect to further comprising: pivotally coupling a first vertical suspension assembly to said chassis; and connecting said first vertical suspension assembly to a second member mount of said first adjustable-length member, note Zadok’s Figs. 1-3 and 4:15-5:62 as the connection of the compression spring 18 and hydraulic damping cylinder 20 with the body-chassis via suspension assembly.  
	As per claim 25, with respect wherein said second member mount of said first adjustable-length member connects to a first lower suspension linkage of said first vertical suspension assembly, note Zadok’s Figs. 1-3 and 4:15-5:62 as the connection of the compression spring 18 and hydraulic damping cylinder 20 with the body-chassis via suspension assembly; note in particular Fig. 3 and 5:60-6:17 as the structure of the assembly. 
	As per claim 26, with respect to further comprising disposing a first upper wishbone linkage of said first vertical suspension assembly above said first lower suspension linkage, said first upper wishbone linkage having a first arm and a second arm each extending outward from a pivotal coupling on said vehicle chassis to a first knuckle; note Zadok’s Figs. 1-3 and 4:15-5:62 as the connection of the compression spring 18 and hydraulic damping cylinder 20 with the body-chassis via suspension assembly; note Figs. 3 (5:60-6:43) and Fig. 5 (7:22-46) as the connection of the assembly with a wishbone connected to the suspension assembly-chassis.
	As per claim 27, with respect to further comprising: connecting said first upper wishbone linkage and said first lower suspension linkage to a first two-ended member; rotatably mounting a first axle in said two-ended member; and rotatably coupling a first wheel to said first axle, note Zadok’s Figs. 1-3 and 4:15-5:62 as the connection of the compression spring 18 and hydraulic damping cylinder 20 with the body-chassis via suspension assembly; note Figs. 3 (5:60-6:43) and Fig. 5 (7:22-46) as the connection of the assembly with a wishbone connected to the suspension assembly-chassis-to-axle (14; i.e. Figs. 1-3). 
	As per claim 28, Zadok discloses wherein said first adjustable-length member comprises a first shock absorber (the adjustable length member assembly comprises compression spring 18 and hydraulic damping cylinder assembly)(Figs. 1-3; 4:15-26; 5:60-48; note also Figs. 4 and 5 and at least 7:1-46 as such mechanism).
	Note: as Zadok’s mechanism includes right and left suspension-adjustable assemblies, the examiner construed the “right assembly” as related to “a first” and thus the “left assembly” to “a second”.   
	As per claim 30, Lohr is not specific regarding further comprising connecting a first mount of a second adjustable-length member to said second bell crank.  
	However, the use of such means within a vehicle apparatus is well known as taught by Zadok (such as bell cranks 24/26 with a first member mount of a second adjustable-length member (compression spring 18 assembly)(Figs. 1 and 2; 4:26-5:62).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lohr’s a first member mount of a second adjustable-length member to said first bell crank as taught by Zadok for the same reasons discussed above with respect to claim 23.
	As per claim 31, with respect to further comprising: pivotally coupling a second vertical suspension assembly to said chassis; and connecting said second vertical suspension assembly to a second mount of said second adjustable-length member, note Zadok’s Figs. 1-3 and 4:15-5:62 as the connection of the compression spring 18 and hydraulic damping cylinder 20 with the body-chassis via suspension assembly  
	As per claim 32, with respect to wherein said second member mount of said second adjustable-length member connected to a second lower suspension linkage of said second vertical suspension assembly, note Zadok’s Figs. 1-3 and 4:15-5:62 as the connection of the compression spring 18 and hydraulic damping cylinder 20 with the body-chassis via suspension assembly; note in particular Fig. 3 and 5:60-6:17 as the structure of the assembly.  
	As per claim 33, with respect to further comprising disposing a second upper wishbone linkage of said second vertical suspension assembly above said second lower suspension linkage, said second upper wishbone linkage having a first arm and a second arm each extending outward from a pivotal coupling on said vehicle chassis to a second knuckle, note Zadok’s Figs. 1-3 and 4:15-5:62 as the connection of the compression spring 18 and hydraulic damping cylinder 20 with the body-chassis via suspension assembly; note Figs. 3 (5:60-6:43) and Fig. 5 (7:22-46) as the connection of the assembly with a wishbone connected to the suspension assembly-chassis.
	As per claim 34, with respect to further comprising: connecting said second upper wishbone linkage and said second lower suspension linkage to a first two-ended member; rotatably mounting a second axle in said two-ended member; and rotatably coupling a second wheel to said second axle, note Zadok’s Figs. 1-3 and 4:15-5:62 as the connection of the compression spring 18 and hydraulic damping cylinder 20 with the body-chassis via suspension assembly; note Figs. 3 (5:60-6:43) and Fig. 5 (7:22-46) as the connection of the assembly with a wishbone connected to the suspension assembly-chassis-to-axle (14; i.e. Figs. 1-3).   
	As per claim 35, Zadok discloses wherein said second adjustable-length member comprises a first shock absorber, (the adjustable length member assembly comprises compression spring 18 and hydraulic damping cylinder assembly)(Figs. 1-3; 4:15-26; 5:60-48; note also Figs. 4 and 5 and at least 7:1-46 as such mechanism).
Claim(s) 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohr (or further in view of Irimajiri) as applied to claim 21 above, and further in view of Beard US 9,120,511 (“Beard”).
	As per claim 36, Lohr is not specific regarding wherein said vehicle is a radio control car.  
	However, the use of such means as a radio control car, is well known as discussed by Beard’s in Figs. 4 and 5; 5:60-7:62.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lohr’s device as a radio control car as taught by Beard for the reason that a skilled artisan would have been motivated by Beard’s suggestions to use such a radio control car that can operate and control remotely and cam perform any desire maneuver/movement and the alike (note in particular 7:13+).
	Furthermore, as mentioned above, the Federal Circuit found that “[a]ccomodating a prior art mechanical device that accomplishes that goal to modern electronics would have been reasonably obvious to one of ordinary skill”, and thus utilizing a radio control means to the mechanical remote control of Lohr would have been such obvious use of modern electronics.
	As per claim 37, with respect to further comprising operating said rotary actuator by a radio control, see Beard’s in Figs. 4 and 5; 5:60-7:62.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      11/1/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711